                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

JENNIFER VESPER,                               )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )         Case No. CIV-17-1165-G
                                               )
INDEPENDENT SCHOOL                             )
DISTRICT NO. 89 OF OKLAHOMA                    )
CITY et al.,                                   )
                                               )
       Defendants.                             )

                                          ORDER

       Now before the Court is the motion of Defendant Independent School District No.

89 of Oklahoma City (“District”),1 and adopted by Defendants Aurora Lora, Eduardo

Sindaco, and Janis Perrault (the “Individual Defendants”),2 to dismiss certain federal law

causes of action asserted by Plaintiff Jennifer Vesper in her Third Amended Complaint.

See Def.’s Mot. (Doc. No. 28); Third Am. Compl. (Doc. No. 27). Plaintiff has responded




1
  The Court adheres to the identification of this defendant set forth in Plaintiff’s operative
pleading, namely: “Independent School District No. 89 of Oklahoma City, a public school
district within Oklahoma County, Oklahoma.” Third Am. Compl. ¶ 2. It is noted, however,
that in its Notice of Removal this defendant identified itself as “Independent School District
No. 89 of Oklahoma County, Oklahoma.” Doc. No. 1 at 1; see also Third Am. Compl. Ex.
4 (Doc. No. 27-4) (employment contract for Plaintiff, identifying employer as
“Independent School District No. 89 of Oklahoma County, Oklahoma”).
2
  Lora, Sindaco, and Perrault have adopted the arguments and authorities cited by the
District and likewise seek dismissal of the federal law claims asserted against them in the
Third Amended Complaint. See Doc. No. 29 at 1 (“Individual Defendants adopt[ ] and
incorporate by reference the basis for dismissal set forth in [the] District’s Motion to
Dismiss”).
in opposition (Doc. No. 33), and the District—joined by Lora, Sindaco, and Perrault—has

replied (Doc. No. 34, Doc. No. 35 at 6-7). The motion is granted in part and denied in part.

                                 STANDARD OF REVIEW

       Defendants assert that Counts I through VI of the Third Amended Complaint fail to

state a claim upon which relief may be granted and, therefore, those claims should be

dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.3

       In Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007), the Supreme Court

held that, pursuant to Federal Rule of Civil Procedure 8, a complaint need not contain

“detailed factual allegations,” id. at 555 (citations omitted), but it must contain “enough

facts to state a claim to relief that is plausible on its face.” Id. at 570. That is, the federal

pleading rules impose a “burden . . . on the plaintiff to frame a ‘complaint with enough

factual matter (taken as true) to suggest’ that . . . she is entitled to relief.” Robbins v.

Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 556). The

allegations in the operative complaint must “be enough that, if assumed to be true, the

plaintiff plausibly (not just speculatively) has a claim for relief [against the defendants].”

Id. (footnote omitted).

       The Court’s task at this stage, therefore, is to determine whether “there are well-

pleaded factual allegations” in the challenged pleading and, if so, “assume their veracity

and then determine whether they plausibly give rise to an entitlement to relief.” Ashcroft


3
  The Court has addressed in the instant Order only Counts I through VI of the Third
Amended Complaint. In a separate Order, the Court has examined Plaintiff’s state common
law claims as set forth in Counts VIII, IX, and X. There is no Count VII in the Third
Amended Complaint.

                                               2
v. Iqbal, 556 U.S. 662, 679 (2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the [C]ourt to draw the reasonable inference that the

defendant[s] [are] . . . liable for the misconduct alleged.” Id. at 678 (citation omitted). As

the Tenth Circuit has recognized, Twombly and Iqbal do not change Rule 8’s fair notice

requirement4 or Rule 12(b)(6)’s requirement that a complaint state a legally recognized

claim for relief; these decisions only add the “requirement of plausibility [that] serves . . .

to weed out claims that do not (in the absence of additional allegations) have a reasonable

prospect of success.” Robbins, 519 F.3d at 1248.

       This “requirement of plausibility” therefore obligates Plaintiff to set forth in the

Third Amended Complaint “‘either direct or inferential allegations respecting all the

material elements necessary to sustain a recovery under some viable legal theory.’” Bryson

v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (quotation and further citation omitted).

And, while “[t]he nature and specificity of the allegations required to state a plausible claim

will vary based on context,” Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th

Cir. 2011) (citations omitted), neither “‘naked assertion[s]’ devoid of ‘further factual

enhancement,’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557), nor

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, [will] . . . suffice,” id. (citation omitted). If a pleading’s factual allegations “are

‘merely consistent with’ a defendant’s liability,” id. at 678 (quotation omitted), or “do not



4
  Rule 8 requires that a complaint “contain[ ] sufficient information to give the defendants
fair notice of . . . [the] claims against each of them.” Gray v. Geo Group, Inc., 727 F.
App’x 940, 944 n.2 (10th Cir. 2018) (citation omitted).

                                                3
permit the [C]ourt to infer more than the mere possibility of misconduct,” id. at 679, the

plaintiff “has not ‘show[n]’ . . . ‘that [she] . . . is entitled to relief,’” id. (quotation omitted).

       Applying the foregoing standards to Counts I through VI of the Third Amended

Complaint, the Court has construed all well-pled allegations in Plaintiff’s favor to

determine whether she has met her “obligation to provide the ‘grounds’ of [her] . . .

‘entitle[ment] to relief.’” Twombly, 550 U.S. at 555 (citation omitted). And while mindful

that Rule 12(b)(6) “does not require that [Plaintiff] establish a prima facie case,” the Court

has examined the essential “elements of each alleged cause of action” in order to better

“determine whether [she] has set forth a plausible claim.” Khalik v. United Air Lines, 671

F.3d 1188, 1192 (10th Cir. 2012) (citations omitted); see also Burnett v. Mortg. Elec.

Registration Sys., Inc., 706 F.3d 1231, 1236 (10th Cir. 2013) (stating that “[p]leadings that

do not allow for at least a ‘reasonable inference’ of the legally relevant facts are

insufficient” (citation omitted)).

                      SUMMARY OF PLAINTIFF’S ALLEGATIONS

       During the second semester of the 2015-2016 school year, the “District5 announced

that due to budget cuts [it] intended to institute a Reduction in Force,” referred to as the



5
  Plaintiff has stated that the “District includes a board of education comprised of seven
members elected by [D]istrict patrons [and] . . . a central office staff of senior
administrators, led by the Superintendent, that administer[s] . . . [the] District on a day to
day basis.” Third Am. Compl. ¶ 2. In Oklahoma “[a] school district is defined as any area
or territory comprising a legal entity, whose primary purpose is that of providing free
school education, whose boundary lines are a matter of public record, and the area of which
constitutes a complete tax unit.” Okla. Stat. tit. 70, § 1-108.
School districts are governed by boards of education, e.g., id. § 5-106, and the powers and
duties of the boards of education are statutorily defined. E.g., id. § 5-117. “[T]he
                                                  4
“RIF,” through which it would “reduce the number of administrator positions, including

assistant principal positions, to meet an anticipated . . . shortfall in state funding.” Third

Am. Compl. ¶ 37, ¶ 38. Defendant Perrault (the District’s Director of Human Services)

and Brandon Carey (the District’s General Counsel) were tasked with “developing a rubric

and process for accomplishing the RIF,” referred to as the “RIF Procedure.” Id. ¶ 39; see

also id. ¶ 5. The RIF Procedure they developed had two steps: (1) each principal would

rate his or her assistant principal using four criteria, referred to as the “rubric,” see id. ¶

44(i);6 and (2) the District would then “accomplish[ ] a rack and stack of the principal[s’]

scores to identify [the assistant principals] who should be eliminated.” Id. ¶ 44(ii).

       The RIF Procedure was presented to the Oklahoma City Building Administrators

(“OCBA”), the entity that is “the exclusive bargaining agent on behalf of all principals[ ]

[and] assistant principals . . . for the purposes of collective negotiations with respect to

wages, hours of work, and other terms and conditions of employment.” Third Am. Compl.




superintendent . . . appointed and employed by the board shall be the executive officer of
the board and shall perform duties as the board directs.” Id. § 5-106; e.g., id. § 1-116.
6
  The four criteria were “System Needs (Value to the District),” “Skill Set (Relevant
Education, Training, Certification),” “Length of Experience in Position,” and “Length of
Service with [Oklahoma City Public Schools].” Third Am. Compl. Ex. 5 (Doc. No. 27-5).
The second criterion’s express inclusion of relevant training and certification undercuts
Plaintiff’s allegation that the RIF Procedure developed by Perrault and Carey violates
Board Policy G-65 and Regulation G-65-R1 because it does not account for an employee’s
“professional training” and “certifications.” See Third Am. Compl. ¶ 41. See also id. Ex.
3 (Doc. No. 27-3) at 1 (Board Policy G-65 requires training be considered when reducing
staff work force); id. at 2 (Regulation G-65-R1 requires professional training and
certification be used in determining which administrators shall be released).

                                              5
Ex. 1 (Doc. No. 27-1) at 3. OCBA agreed to the procedure as presented, and on April 8,

2016, the District sent the rubric to principals for completion. See Third Am. Compl. ¶ 47.

       Specifically, the District sent a rubric to Shelly Deas, then principal at Hillcrest

Elementary School (“Hillcrest”), for her to evaluate Plaintiff Vesper, Hillcrest’s assistant

principal. A portion of that rubric—Plaintiff’s experience and length of service—had

already been completed, but the reported data was incorrect because it “did not include

[Plaintiff’s] prior experience as a . . . [p]rincipal.” Id. ¶ 50. Deas completed the rubric and

“scored . . . Vesper a ‘10.’” Id. ¶ 52. She then submitted the completed rubric electronically

to the District. See id. Ex. 5 (Doc. No. 27-5).

       Defendant Sindaco was an Instructional Leadership Director (“ILD”) and, in that

position, supervised administrators including those at Hillcrest. Upon receiving the score

for Plaintiff, Defendant Sindaco unsuccessfully “attempted to pressure . . . Deas to lower

[Plaintiff’s] score . . . so that she would be identified for non-retention.” Third Am. Compl.

¶ 57. Defendant Sindaco met with Defendant Perrault and Laura Holmes, outside counsel

for the District, to discuss Plaintiff. Defendant Sindaco requested that “Holmes[ ] . . .

physically ‘pen and ink’ [Plaintiff’s] rubric.” Id. ¶ 61. Holmes changed Plaintiff’s score

from “10” to “7.” See id. ¶ 62; id. Ex. 6 (Doc. No. 27-6).7




7
  Deas had given Plaintiff a “3” out of “3” in the category “System Needs” and a “2” out
of “3” in the category “Skill Set.” See Third Am. Compl. Ex. 5 (Doc. No. 27-5). Holmes
reduced Plaintiff’s scores in each of these categories to a “1.” See id. Ex. 6 (Doc. No. 27-
6). She wrote on the form: “per Eduardo [Sindaco] who has worked w/AP all year.” Id.

                                              6
       “[Plaintiff] was the only administrator out of seventy-nine . . . assistant principals

[who] had her RIF rubric score altered.” Third Am. Compl. ¶ 70 (emphasis omitted). The

lowered score “made [her] subject to termination.” Id.

       Despite Plaintiff’s request, the District “declined to reinstate [her] initial score, or .

. . describe the basis or rationale for either the change in [the RIF] [P]rocedure or the

lowering of [her] score.” Id. ¶ 85.

       In a letter dated April 14, 2016, Perrault notified the members of the District’s Board

of Education (the “Board”) about the RIF Procedure:

       In order to select persons to be non-renewed, the [District] developed a rubric
       to be completed by the building principals. This rubric required the building
       principals to rate the assistant principals as to value, skill set, length of time
       in the position and length of time with the District. Each element was 25%
       of the total. The [District] then determined those assistant principals with the
       lowest scores. . . .

Id. ¶ 65 (emphasis omitted); see id. Ex. 7 (Doc. No. 27-7) at 2.

       The District had “set up a hearing regimen that required each [affected] employee

to participate in two . . . Board hearings: one that dealt with the RIF requirement itself, and

[a] second[ ] [that] deal[t] with the individual employee.” Third Am. Compl. ¶ 104. At

the first hearing, held on June 7, 2016, the District “attempted to substitute” a letter by

Perrault dated May 26, 2016, for Perrault’s April 14, 2016 letter. Id. ¶ 109. At the hearing,

it was stated “that the only change from the April letter to the May letter was to drop a

couple of names because [the District had] determined that [it had] cut too deep.” Id. ¶




                                               7
105.8 Perrault stated at the hearing “that there was nothing [in either letter to the Board]

that identified any role for ILDs in the RIF process.” Id. ¶ 107 (citation omitted).

       The second hearing, after being postponed, was held on June 26, 2016. See id. ¶

134. On that date, the Board orally advised Plaintiff “that it would not uphold the . . .

District[’s] . . . recommendation of termination . . . because the RIF [Procedure had been]

applied differently in her case.” Id. ¶ 135.9

       On August 23, 2016, Plaintiff filed with the Board a document titled “Petition for

Reimbursement for Damages Resulting from Administration’s Wrongful Pursuit of RIF

Proceeding.” Id. Ex. 13 (Doc. No. 27-13) (referred to as the “Petition to Board for

Damages”). Plaintiff sought reimbursement from the District for “all damages she [had]

sustained as a result of the . . . District’s improper and arbitrary actions.” Third Am. Compl.

¶ 145. See also id. ¶ 142 (Plaintiff asserting that she had “sustained significant damages,

including monetary damages, . . . career and livelihood damage, . . . damage to her




8
  Disputing the District’s characterization, Plaintiff has alleged that Perrault “made a
significant and material change” in the second letter by eliminating the phrase “except for
certified administrators” in the sentence, “This recommendation [for reduction in force of
school site-based positions] addresses positions assigned to [the] District’s various school
sites[,] except for certified administrators.” Third Am. Compl. ¶¶ 110, 111 (emphasis
omitted); id. Ex. 7 (Doc. No. 27-7) at 1. Plaintiff has contended that this omission is
significant because some assistant principals were retained even though “they lack[ ] the
requisite ‘certification’ for the position they hold.” Third Am. Compl. ¶ 112.
9
  In a letter dated June 30, 2016, Perrault erroneously informed Plaintiff that the Board had
terminated her employment. See id. Ex. 11 (Doc. No. 27-11). Plaintiff received the letter
on July 7, 2016, and the next day, July 8, 2016, Holmes confirmed the letter was wrong
and rescinded it. See id. Ex. 12 (Doc. No. 27-12).

                                                8
reputation and good name”); id. Ex. 13 (Doc. No. 27-13) (Plaintiff asserting she had

incurred attorney fees and expenses).

       Rather than place Plaintiff’s Petition to Board for Damages on the agenda for the

meeting on October 10, 2016, the Board on that date met in executive session with Carey

and Defendant Lora to discuss the matter. Plaintiff asserts that by doing so, the Board

“denied . . . Vesper any opportunity to be heard” on the matter and to challenge the Board’s

refusal to compensate her for any damages she had suffered. Third Am. Compl. ¶ 151.

       Plaintiff brought suit on June 29, 2017, in the District Court for Oklahoma County,

Oklahoma, naming as defendants the District and Does 1 through 10. See Notice of

Removal Ex. 1 (Doc. No. 1-1). In her First Amended Petition, filed on October 20, 2017,

Plaintiff named as defendants the District, Lora, Sindaco, Perrault, and Does 4 through 10.

See id. Ex. 8 (Doc. No. 1-8). Relief was sought under both federal and state law.

       Defendants removed the action on October 27, 2017. See Notice of Removal (Doc.

No. 1). In the parties’ Joint Status Report and Discovery Plan, Plaintiff advised that she

might substitute specific defendants for Does 4 through 10. See Doc. No. 12 at 8. The

Court granted Plaintiff leave to amend, see Doc. No. 13, and Plaintiff filed her Second

Amended Complaint on January 25, 2018, see Doc. No. 17. The complaint was challenged

by the defendants, and on April 12, 2018, the Court granted their request to dismiss certain

claims. See Order of Apil 12, (2018) (Doc. No. 22) (West, J.). The Court permitted

Plaintiff the opportunity to amend her pleading as to some but not all of the dismissed

claims. See id. at 22. Following the filing of Plaintiff’s Third Amended Complaint, the

District and the Individual Defendants filed the motions to dismiss now before the Court.

                                             9
                                          ANALYSIS

      A. Plaintiff’s Contract Claims: Counts I and II

         Plaintiff has asserted claims against the District for both breach of the Collective

Bargaining Agreement (“CBA”) and breach of her Employment Contract. The District has

moved for dismissal of each claim.

         1. CBA Claim

         In Count I,10 Plaintiff has alleged that she “is protected by the CBA,” Third Am.

Compl. ¶ 166, and that the District breached the terms of that agreement when it violated

         (1) “Article I, Section 1,11 by unilaterally altering and deviating from the RIF
         Procedure,” id. at 24, ¶ 168(a), which OCBA had approved;

         (2) “Article II, Section 7,12 by . . . refusing to comply with . . . Board Policy
         [G-6513] and implementing regulation . . . G-65-R1,14 . . . [and by] refusing




10
   In her response, Plaintiff has contended that the District also violated certain provisions
of the Oklahoma Administrative Code (“OAC”), namely, OAC 210:35-3-46(d)-(f) and
OAC 210:35-3-48(a)(1). See Pl.’s Resp. at 9-10. Plaintiff has not alleged these violations
in her Third Amended Complaint. Accordingly, the Court has not considered the same as
part of this lawsuit.
11
  Article I, Section 1(A) of the CBA states in pertinent part that OCBA is “the exclusive
bargaining agent on behalf of all principals[ ] [and] assistant principals . . . for the purposes
of collective negotiations with respect to wages, hours of work, and other terms and
conditions of employment.” Third Am. Compl. Ex. 1 (Doc. No. 27-1) at 3.
12
   Article II, Section 7(A) of the CBA provides that “[a]ll conditions or provisions
beneficial to administrators, which constitute terms and, conditions of employment, which
are in effect, shall remain in effect for the duration of this Agreement, unless mutually
agreed otherwise between the Board and OCBA.” Third Am. Compl. Ex. 1 (Doc. No. 27-
1) at 4.
13
  Board Policy G-65 lists those factors to be considered by the Board in implementing a
reduction in the District’s work force. See Third Am. Compl. Ex. 3 (Doc. No. 27-3) at 1.
14
     G-65-R1 implements Board Policy G-65. See id. at 2.

                                                10
      to comply . . . with the hearing procedures set forth in Policy G-61,”15 id. ¶
      168(b);

      (3) “Article IV, Section 2A,16 by . . . using the RIF as a subterfuge for a
      termination proceeding in violation of the mandates set forth in the CBA, and
      altering [her] rubric in a private meeting,” id. ¶ 168(c);

      (4) Article V17 by “declining to consider evaluations that OCBA has input on
      and are part of . . . Regulation G-65-R1,” id. ¶ 168(d), and by “fail[ing] to
      follow the RIF rubric evaluation process . . . approved by OCBA . . . ,” id;
      and

      (5) “Article VI, Section 4,18 by declining to permit an administrator whose
      position was eliminated per RIF to be considered for a subsequent vacancy
      prior to the vacancy being posted or eliminated,” id. at 25, ¶ 168(e).

      In its Motion, the District contends that Plaintiff has failed to state a claim for relief

in Count I because “school districts may not enter into a collective bargaining agreement



15
   Board Policy G-61 outlines the procedures that are to be followed “[w]hen an employee
is provided with the right to a hearing before the [B]oard.” Third Am. Compl. Ex. 2 (Doc.
No. 27-2) at 1.
16
  Article IV, Section 2(A) of the CBA states that “[n]o administrator shall be disciplined,
reprimanded, reduced in rank or compensation without due process, as provided by law,
District policy, or the provisions of this Agreement.” Third Am. Compl. Ex. 1 (Doc. No.
27-1) at 6.
17
  Article V, Section 1(C) of the CBA dictates that OCBA “be provided the opportunity to
participate in the process of annually reviewing and making recommendations for
consideration regarding the District’s written policy of evaluation for Building
Administrators. The evaluation instruction and District Evaluation System guidelines shall
be provided to each Building Administrator by October 1. Each Building Administrator
shall be provided orientation on the criterion and evaluation instrument by October 1.”
Third Am. Compl. Ex. 1 (Doc. No. 27-1) at 8.
18
  Article VI, Subsection 4(A) of the CBA, titled “Position Elimination,” provides that
“[w]hen a position held by an administrator . . . is eliminated, the administrator shall be
advised of the reason or reasons, and reassigned by the Superintendent to an administrative
position for which the administrator is certified and qualified. The administrator will be
considered for any vacancy for which the administrator is qualified prior to the vacancy
being posted or filled.” Doc. No. 27-1 at 9.

                                             11
which supersedes a school board’s mandated statutory duties or which bargains away the

discretion of the school board.” Doc. No. 28 at 10 (citing Mindemann v. Indep. Sch. Dist.

No. 6 of Caddo Cty., 771 P.2d 996, 1000 (Okla. 1989)). The District argues that it cannot

“bargain away” its managerial responsibility to make “decisions regarding employment,”

id., and therefore the CBA provisions cited by Plaintiff were not binding on the District.

       Plaintiff has responded that the RIF Procedure was “incorporated by reference into

the CBA” and that the allegations in the Third Amended Complaint show that the District

“failed to adhere to the RIF rubric procedure that was coordinated with [OCBA].” Pl.’s

Resp. (Doc. No. 33) at 10. To this point, Plaintiff notes her allegations showing that the

District “alter[ed] [her] RIF evaluation in a private meeting, . . . deviated from [its] own

RIF policy and regulation, which were [also] incorporated by reference into the CBA, and

. . . reneg[ed] [after negotiating the RIF Procedure with OCBA].” Id. at 11-12.

       In Mindemann, the case on which the District has relied, the Oklahoma Supreme

Court addressed whether a state school district’s board of education could negotiate a

collective bargaining agreement that called for binding arbitration. The state supreme court

found that the board was precluded from doing so because binding arbitration would

“supersede[ ] the statutory mandate . . . that the [board’s] decision . . . on the question of

[an employee’s] dismissal or nonreemployment is final and nonappealable,” and would




                                             12
further “restrict [the board’s] nondelegable statutory authority” “to fix the duties of

teachers.”19 Mindemann, 771 P.2d at 999-1000.

       Plaintiff, however, has not challenged the District’s authority to reduce its work

staff, to implement policies and regulations regarding the same, or to create a procedure

and rubric by which the reduction in personnel is accomplished. Rather, Plaintiff has

claimed that once the District decided to implement policies and regulations regarding a

reduction in force, devised the RIF Procedure and Rubric, and then presented the same to

OCBA for approval and incorporation into the CBA, the District was contractually bound

to follow the approved and incorporated provisions.

       In reviewing the allegations, the Court finds that Plaintiff has alleged sufficient facts

to state a plausible claim that the District breached the CBA. See Utter v. Colclazier, 714

F. App’x 872 (10th Cir. 2017). The CBA provides that “[a]ll conditions or provisions

beneficial to administrators, which constitute terms and, conditions of employment, which

are in effect, shall remain in effect . . . , unless mutually agreed otherwise between the

Board and . . . OCBA.” Third Am. Compl. Ex. 1 (Doc. No. 27-1) at 4. Such beneficial

“conditions or provisions” include not only Board Policy G-65, which governs reductions

in staff, and its implementing regulation, G-65-R1, but also the hearing procedures set forth

in Board Policy G-61. The Third Amended Complaint contains sufficient facts to plausibly

show that the District failed to comply with these policies and regulation when it



19
  See Okla. Stat. tit. 70, § 5-117(14) (board of education of each school district shall have
power to contract with and fix duties and compensation of principals and other necessary
district employees).

                                              13
“unilaterally alter[ed] and deviat[ed] from the RIF Procedure.” Third Am. Compl. ¶

168(a). Accordingly, the District is not entitled to dismissal of this cause of action at this

stage of the proceedings.20

       2. Employment Contract Claim

       In Count II, Plaintiff has contended that she entered into a contract for employment

with the District (the “Employment Contract”)21 and that the District breached the

following express terms of that contract:

       (1) Paragraph 122 . . . by “failing to adhere to . . . [the CBA], Board RIF policy
       and regulation, Board hearing procedures, and law requiring that a RIF be
       subject to a reasonable plan or policy,” Third Am. Compl. ¶ 172(a), when it
       permitted Vesper’s rubric score to be revised; and

       (2) Paragraph 223 by “failing to comply in good faith with the hearing
       procedures set forth in G-61,”24 id. ¶ 172(b).25


20
  Having found that Plaintiff has properly pled that the District breached at least one
provision of the CBA, the Court has not addressed the District’s challenges to Plaintiff’s
remaining theories under the CBA.
21
   The Court notes that the Employment Contract attached to the Third Amended
Complaint ended on June 30, 2014. See Third Am. Compl. Ex. 4 (Doc. No. 27-4) at 1, ¶
2. The events giving rise to this lawsuit occurred in 2016.
22
  Paragraph 1 of the Employment Contract provides that the “dismissal of employee [is]
subject to such notice and procedural requirements as are set forth in applicable law, Board
policy, regulations of District’s Administration, and agreements negotiated with employee
bargaining units.” Id. at 1, ¶ 1.
23
  Paragraph 2 of the Employment Contract pertains to an employee’s compensation and
benefits. See id. ¶ 2.
24
  “When an employee is provided with the right to a hearing before the [B]oard,” Third
Am. Compl. Ex. 2 (Doc. No. 27-2) at 1, Policy G-61 outlines the procedures that must be
followed. See id. at 1-2.
25
   Plaintiff has also contended in connection with this count that the District “wrongfully
and abusively us[ed] unlimited taxpayer funds in an unjust, malicious, bad-faith attempt to
terminate” her. Third Am. Compl. ¶ 172(b). This allegation is conclusory, and absent any
                                              14
       To recover on her breach of contract claim, Plaintiff must plead and ultimately prove

(1) that a contract existed, (2) that the District breached that contract, and (3) that she

sustained “damages as a direct result of th[at] breach.” Dig. Design Grp., Inc. v. Info.

Builders, Inc., 24 P.3d 834, 843 (Okla. 2001) (footnote omitted). The District argues that

it is entitled to dismissal because Plaintiff has failed to plead a material breach of her

employment contract. The Court disagrees.

       Plaintiff’s factual allegations reflecting that the District failed to comply with

procedural requirements set forth in District policies and regulations, and incorporated into

Plaintiff’s Employment Contract, are adequate to allege a material breach of that contract.

The Third Amended Complaint contains sufficient facts to allow a plausible inference that

Plaintiff’s Employment Contract required the District to adhere to all procedural

requirements set forth in District policies and regulations, see Third Am. Compl. Ex. 4

(Doc. No. 27-4) at 1, ¶ 1,26 including Board Policy G-65 and Regulation G-65-R1, and that

the District permitted Defendant Sindaco to cause Plaintiff’s rubric score to be altered

contrary to that policy and regulation. Plaintiff has stated a plausible claim for breach of

the Employment Contract.27



authority that recognizes a claim that challenges the misuse of public funds under these
circumstances, the Court finds Plaintiff may not pursue this theory of relief.
26
  For example, the RIF Procedure developed by the District “called for . . . principals rating
their assistant principals,” id. ¶ 44(i), and made no provision for ILDs such as Defendant
Sindaco to participate in that evaluation.
27
  The District further argues that dismissal of this cause of action is warranted because
Plaintiff has suffered no harm since she remains employed. Again, the Court disagrees. In
Oklahoma, the amount of money recoverable on a breach of contract claim is that “amount
which will compensate the party aggrieved for all the detriment proximately caused
                                             15
       Plaintiff has also alleged in Count II that the District breached the implied covenant

of good faith and fair dealing, attendant to every contract, when it allowed her rubric score

to be changed. Oklahoma courts recognize that “each contract carries an implicit and

mutual covenant by the parties to act toward each other in good faith.” Hall v. Farmers

Ins. Exch., 713 P.2d 1027, 1029 (Okla. 1985);28 see also Grayson v. Am. Airlines, Inc., 803

F.2d 1097, 1099 (10th Cir. 1986).

       Taking all well-pled allegations in Plaintiff’s pleading as true and construing them

and all reasonable inferences drawn therefrom in Plaintiff’s favor, the Court finds that the

Third Amended Complaint contains “enough facts to state a claim [for breach of this

implied covenant] that is plausible on its face.” Twombly, 550 U.S. at 570. Among other

things, Plaintiff has alleged

       (1) that Barbara Walling was principal at Hillcrest Elementary School during
       the first semester of the 2015-2016 school year and that both Lora and
       Sindaco “had issues with . . . Walling,” Third Am. Compl. ¶ 77;
       (2) that Sindaco “urg[ed] her (Vesper) to tell him derogatory information
       about . . . Walling,” id. ¶ 78;
       (3) that “Sindaco stated[,] . . . ‘I won’t help you unless you talk to me,’” id.
       ¶ 79; and



thereby, or which, in the ordinary course of things, would be likely to result therefrom.”
Okla. Stat. tit. 23, § 21. At this stage, Plaintiff has sufficiently alleged that she has been
harmed; it will be her burden to prove by the greater weight of the evidence damages
directly caused by the District’s breach since “[n]o damages can be recovered for a breach
of contract, which are not clearly ascertainable in both their nature and origin.” Id.
28
  While “Oklahoma courts have [since] restricted [Hall’s] . . . holding to its facts,” “the
implied covenant of good faith and fair dealing [still] exist[s] in Oklahoma” and “would
apply to any action which would ‘destroy or injure another party’s right to receive the fruits
of the contract.’” Devery Implement Co. v. J.I. Case Co., 944 F.2d 724, 728 (10th Cir.
1991) (quotation omitted) (footnote deleted).

                                             16
         (4) that she “responded truthfully that she did not have any derogatory
         information regarding . . . Walling,” id. ¶ 80.

         From these facts, Plaintiff has contended that because she declined to provide

derogatory information about Principal Walling, the District permitted Defendant Sindaco

to cause Plaintiff’s score to be altered to deprive her of the benefit of her Employment

Contract. This is sufficient to state a claim for breach of the implied covenant of good faith

and fair dealing.

      B. Plaintiff’s Federal and State Constitutional Claims: Counts III, IV, and V

         The District, joined by the Individual Defendants,29 next challenges Plaintiff’s

federal and state constitutional law claims. In Counts III, IV, and V, Plaintiff has alleged

that the Defendants denied her due process of law as guaranteed by the fourteenth

amendment to the United States Constitution and as guaranteed by article 2, section 7 of

the Oklahoma constitution.

         Plaintiff’s claims for violation of the federal Constitution are asserted pursuant to

42 U.S.C. § 1983.30 To state a claim under § 1983, a plaintiff must allege that she has been

deprived of a federal right and that the person who deprived her of that right acted under

color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988). Here, Plaintiff asserts a

violation of the fourteenth amendment’s due process clause, which provides that, “No State


29
     See n.2, supra.
30
    Section 1983 provides redress against those persons who, under color of state law,
deprive an individual of “any rights, privileges, or immunities secured by the Constitution
and laws.” 42 U.S.C. § 1983. “‘Section 1983 itself does not create any substantive rights.’”
Brown v. Buhman, 822 F.3d 1151, 1161 n.9 (10th Cir. 2016) (quotation omitted). Rather,
it “is a remedial vehicle for raising claims based on the violation of [federal] constitutional
rights.” Id.

                                              17
shall . . . deprive any person of . . . liberty[ ] or property, without due process of law.” U.S.

Const. amend. XIV, § 1. This guarantee encompasses two distinct forms of protection: (1)

procedural due process, which requires political subdivisions and government officials to

employ fair procedures when depriving a person of a protected liberty or property interest;

and (2) substantive due process, which “‘bar[s] certain government actions regardless of

the fairness of the procedures used to implement them.’” Cty. of Sacramento v. Lewis, 523

U.S. 833, 845-46 (1998) (quotation and further citation omitted).31

       Relevant to Plaintiff’s claims against the District, political subdivisions such as

school districts are liable under § 1983 only for their own unlawful acts.32 See Lawrence

v. School Dist. No. 1, 560 F. App’x 791, 794 (10th Cir. 2014) (noting Supreme Court’s



31
   Plaintiff’s claims for violation of the Oklahoma constitution are not actionable pursuant
to § 1983. See Jones v. City and Cty. of Denver, 854 F.2d 1206, 1209 (10th Cir. 1988). In
determining whether Plaintiff has adequately alleged a violation of the Oklahoma
constitution, however, the Court treats the protections afforded under the state due process
clause as coextensive with those of the federal due process clause. See Okla. Const. art. 2,
§ 7 (providing that “[n]o person shall be deprived of . . . liberty[ ] or property, without due
process of law”); Hunsucker v. Fallin, 408 P.3d 599, 605 (Okla. 2017) (holding that Okla.
Const. art. 2, § 7 “provide[s] [no] . . . less protection for those rights which are also
protected by its federal counterpart in the [fourteenth] [a]mendment”); Okla. Ass’n for
Equitable Taxation v. City of Oklahoma City, 901 P.2d 800, 805 (Okla. 1995) (protections
afforded by Okla. Const. art. 2, § 7 are coextensive with those of its federal counterpart).
For the same reasons—set forth below—that the Court finds that Plaintiff has not alleged
sufficient facts to plausibly assert a violation of her federal procedural and substantive due
process rights, the Court also finds that Plaintiff has not alleged sufficient facts to plausibly
assert a violation of her state procedural and substantive due process rights. Cf. Baby F v.
Okla. Cty. Dist. Court, 348 P.3d 1080, 1085-86 (Okla. 2015) (noting that Okla. Const. art.
2, § 7 guarantees both substantive due process and procedural due process protections).
32
  The parties have not addressed whether the District may be held liable under a respondeat
superior theory under these facts for a violation of Plaintiff’s state constitutional due
process rights.

                                               18
holding that municipal defendants—public school districts and school boards included—

cannot be held liable under § 1983 under respondeat superior theory). Accordingly, to

prove her federal constitutional claims against the District, Plaintiff “‘must show the

existence of a [District] policy or custom which directly caused the alleged injury.’” Scott

v. Mid-Del Sch. Bd. of Educ., 724 F. App’x 650, 656 (10th Cir. 2018) (quotation and further

citation omitted). “A . . . policy may include ‘a formal regulation or policy statement, an

informal custom that amounts to a widespread practice, decisions of . . . employees with

final policymaking authority, [or] ratification by final policymakers of the decisions of

subordinates to whom authority was delegated. . . .’” Id. (quotation omitted).33

       Relevant to Plaintiff’s § 1983 claims against Lora, Sindaco, and Perrault in their

individual capacities, Plaintiff must show that each individual defendant was “personally

involved in the underlying violations through [his or her] own participation or supervisory

control.” Moya v. Garcia, 895 F.3d 1229, 1233 (10th Cir. 2018) (citations omitted). The

individual defendants are also protected by—and have asserted—the defense of qualified

immunity, “‘which shields [them] from damages actions unless their conduct was

unreasonable in light of clearly established law.’” Scott, 724 F. App’x at 653 (quotation


33
   In determining whether an actionable policy has been alleged, courts should be mindful
that “‘[p]roof of a single incident of unconstitutional activity is not sufficient to impose
liability . . . unless proof of the incident includes proof that it was caused by an existing,
unconstitutional municipal policy, which policy can be attributed to a . . . policymaker.’”
Scott, 724 F. App’x at 656 (quoting Butler v. City of Norman, 992 F.2d 1053, 1055 (10th
Cir. 1993)). Accordingly, in certain instances, “liability may be imposed for a single
decision by . . . [defendant] policymakers.” Pembaur v. City of Cincinnati, 475 U.S. 469,
480 (1986). Moreover, the decisions of “other officials ‘whose acts or edicts may fairly be
said to represent official policy,’ . . . may give rise to . . . liability under § 1983.” Id.
(quotation omitted).

                                             19
omitted). As a result, Plaintiff at this stage of the proceedings “‘carries a two-part burden

[as to each individual defendant] to show: (1) that the defendant’s actions violated a federal

constitutional or statutory right, and, if so, (2) that the right was clearly established at the

time of the defendant’s unlawful conduct.’” Id. (quotation omitted).

       1. Procedural Due Process Claim for Property Interest in Continued Employment

       In Count III, Plaintiff has asserted a procedural due process claim, primarily alleging

that the Defendants failed to afford her a meaningful opportunity to be heard prior to

depriving her of “a [c]onstitutionally-protected property interest in her job, occupation and

livelihood.” Third Am. Compl. ¶ 176. Secondarily, Plaintiff alleges that the Defendants

failed to afford her a meaningful opportunity to be heard prior to denying her Petition to

Board for Damages. Id. at 29-30.

       “‘To set forth an actionable procedural due process claim, a plaintiff must

demonstrate: (1) the deprivation of a . . . property interest and (2) that no due process of

law was afforded.’” Ripley v. Wyo. Med. Ctr., Inc., 559 F.3d 1119, 1122 (10th Cir. 2009)

(quoting Stears v. Sheridan Cty. Mem’l Hosp. Bd. of Trs., 491 F.3d 1160, 1162 (10th Cir.

2007)); Seabourn v. Indep. Sch. Dist. No. 1-300, 775 F. Supp. 2d 1306, 1311 (W.D. Okla.

2010) (holding that federal due process clause requires opportunity to be heard prior to

deprivation of any significant property interest); see also Flandermeyer v. Bonner, 152

P.3d 195, 198-99 (Okla. 2006) (same protection afforded by state due process clause).

       First, as to Plaintiff’s assertion that she was denied due process in the course of

being subjected to the RIF Procedure, the parties agree that Plaintiff had a property



                                              20
interest34 in her employment to which due process protections attach. They disagree as to

whether she was afforded an appropriate level of process to protect that interest.35

       By state statute, full-time, certified school administrators—such as Plaintiff—are

“entitled to [certain] due process procedures” “[w]henever the school district board of

education or the administration of a school district . . . determine[s] that the dismissal or

nonreemployment of [that] administrator . . . should be effected.” Okla. Stat. tit. 70, §§ 6-

101.13(A), 6-101.3(1). Those procedures include (1) a written “statement . . . submitted .

. . prior to the dismissal or nonreemployment which states the proposed action, lists the

reasons for effecting the action, and notifies the administrator of . . . her right to a hearing

before the school district board of education prior to the action,” id. § 6-101.13(A)(1); and

(2) a “hearing before the school district board of education . . . upon the request of the

administrator prior to the dismissal or nonreemployment,” id. § 6-101.13(A)(2). These

requirements are consistent with the procedural due process rights recognized by courts as

mandated by the fourteenth amendment in similar circumstances. See Cleveland Bd. of


34
  Whether a plaintiff “possess[es] a protected property interest [is] determined by reference
to state law.” Farthing v. City of Shawnee, 39 F.3d 1131, 1135 (10th Cir. 1994) (citations
omitted). The parties have agreed that Plaintiff had a constitutionally protected property
interest in continued employment. See Doc. No. 28 at 16.
35
   Plaintiff argues that “implementation of Policy G-61 and Policy G-65 violated her
procedural due process rights with respect to the RIF hearing requirements.” Pl.’s Resp.
at 19-20 (citation omitted). The Court disagrees. “[P]rotected interests are substantive
rights, [such as the right in this case to continued employment,] not rights to procedure.”
Elliott v. Martinez, 675 F.3d 1241, 1245 (10th Cir. 2012). As the Tenth Circuit has noted,
“‘[p]rocess is not an end in itself.’” Id. (citation omitted). Because the “‘constitutional
purpose’” of the federal due process clause “‘is to protect a substantive interest to which
the individual has a legitimate claim of entitlement,’ . . . ‘an entitlement to nothing but
procedure cannot be the basis for a . . . property interest.’” Id. (quotations omitted).

                                              21
Educ. v. Loudermill, 470 U.S. 532, 546 (1985) (employee entitled to notice of charges,

explanation of employer’s evidence, and “opportunity to present [her] side of the story”);

Johnson v. Indep. Sch. Dist. No. 89 of Okla. Cty., 2016 WL 1270266 *4-5 (W.D. Okla.

March 31, 2016).

       Plaintiff has asserted that both before June 26, 2018, and at the hearing held that

date, the District failed to provide the appropriate procedural safeguards. See Third Am.

Compl. at 27-29. The facts alleged by Plaintiff reflect, however, that prior to the District’s

consideration of whether to “effect” Plaintiff’s “dismissal or nonreemployment,” Plaintiff

received a letter “which [described] the proposed action, list[ed] the reason[ ] for effecting

the action, and notifie[d] [her] . . . of . . . her right to a hearing before the . . . [B]oard.”

Okla. Stat. tit. 70, § 6-101.13(A)(1). The facts alleged by Plaintiff likewise reflect that she

received that hearing—and it ended in her favor. So, while Plaintiff may be critical of

prehearing conduct by Defendants,36 she acknowledges that the Board “eventually


36
  Plaintiff has complained that the District infringed her right to procedural due process
by
       (1) “[f]ailing to respond to [her] [c]ounsel [when he] . . . point[ed] out that
       the RIF process was not properly applied to [her] . . . in April, 2016,
       compelling her to move forward with the RIF process,” Third Am. Compl. ¶
       178(a);
       (2) “[f]ailing to dismiss the RIF proceeding at pre-hearing conference, or at
       original hearing on June 7, 2016, . . . as a result of [the] . . . District’s . . .
       fail[ure] to provide any findings of fact specific to [her] . . . in violation of,
       among other things, Policy G-61 and the CBA,” id. ¶ 178(b);
       (3) “[f]ailing to dismiss the RIF proceeding at pre-hearing conference, or at
       original hearing on June 7, 2016, . . . as a result of [the] . . . District’s . . .
       fail[ure] to provide necessary witnesses pursuant to the written RIF letter to
       [the] . . . Board as required by Policy G-61 and the CBA,” id. ¶ 178(c);

                                               22
demonstrated equal fidelity to the . . . District[ ] . . . and [her] during the RIF proceedings,”

Third Am. Compl. ¶ 140, when it rejected the District’s recommendation that her

employment be terminated. In this respect, Plaintiff’s allegations are insufficient to set

forth a plausible claim.

       Second, Plaintiff has asserted that the Defendants denied Plaintiff due process by

failing to allow her to present evidence and argument at the Board hearing on October 10,




       (4) “[f]ailing to enforce . . . Board Policy G-65-R1 for RIF procedures either
       at pre-hearing conference or in the initial hearing conference when there was
       undisputed testimony that . . . Lora and . . . Perrault did not comply with the
       Board Policy G-65,” id. 178(d);
       (5) “[p]ermitting [the] . . . Administration to invoke ‘attorney-client’
       privilege on why [it] . . . did not comply with, or seek permission for
       deviation, from Board Policy G-65,” id. ¶ 178(e);
       (6) “[f]ailing to [d]ismiss the RIF proceeding . . . either at pre-hearing
       conference or in the initial hearing conference when there was undisputed
       testimony that the RIF procedure was unilaterally altered . . . [and deviated]
       from that agreed to by OCBA . . . , and from the letter . . . Perrault sent to
       [the] . . . Board,” id. ¶ 178(f);
       (7) “[p]ermitting legal counsel that had advised the . . . Administration, and
       was initially listed by the Administration as a fact witness, to be the legal
       counsel for [the] . . . Board—in other words, to provide counsel on the
       propriety of his actions, or actions that he was directly involved with,” id. ¶
       178(g);
       (8) “[c]ausing multiple continuances from June 9, to June 14, to June 26 for
       [her] . . . hearing,” id. ¶ 178(h); and
       (9) “leveraging, or permitting the leveraging of, the tremendous disparity that
       exists between the ability of [the] . . . District, using taxpayer funds, and an
       individual [employee] . . . to proceed to a hearing in a bald-faced attempt to
       coerce [her] . . . into yielding rather than have her hearing,” id. ¶ 178(i).
Plaintiff, however, has not provided any authority that establishes a protected interest in
these procedures.

                                               23
2016, in support of her Petition to Board for Damages. See id. at 29-30.37 Plaintiff has

alleged that the Board permitted Lora and Carey to meet with them in executive session,

but “[r]efus[ed] to permit [Plaintiff] or her counsel to say anything, either in private or in

public.” Id. ¶ 179(d). Plaintiff cites no authority, however, to support the proposition that

she had a constitutionally-protected property interest in the reimbursement of legal fees

and costs38 that would entitle her to an opportunity to be heard before denial of her request.

Nor does she cite any authority to support the proposition that the process afforded her—

namely, the ability to submit a written petition for reimbursement and have it considered

by the Board—was not a sufficient level of process to protect the alleged interest.39 In this

respect, Plaintiff’s allegations are again insufficient to state a plausible claim.


37
  Specifically, Plaintiff has claimed that the District deprived her of due process at the
October 10, 2016 meeting by
       (1) “[f]ailing to provide a hearing on [her] Petition for Reimbursement for
       Damages Resulting from Administration’s Wrongful Pursuit of RIF
       Proceedings,” id. ¶ 179(a);
       (2) “[m]eeting in executive session to have a discussion with counsel for the
       Administration (that had been a fact witness and one of the individuals that
       developed the RIF procedure and rubric) and . . . Lora,” id. ¶ 179(b);
       (3) “[a]ccepting the one-sided filter of the contesting party in the RIF for
       [her] position in a matter that clearly, as marked, and as shown in the Board
       agenda, pertained to the RIF,” id. ¶ 179(c); and
       (4) “[r]efusing to permit [her] or her counsel to say anything, either in private
       or in public, on a matter that clearly pertained to the RIF,” id. ¶ 179(d).
38
  In describing the protected interest, Plaintiff has complained that she “was wrongfully
and unjustifiably deprived of cash.” Pl.’s Resp. at 22 (emphasis omitted).
39
   To the extent Plaintiff criticizes the participation of Carey—the District’s General
Counsel—in the October 10, 2016 meeting, and cites and relies on Okla. Stat. tit. 70, § 6-
101.8, the Court finds this statute provides no support. It outlines restrictions on attorneys
involved in due process hearings and provides in pertinent part that

                                              24
       Because Plaintiff’s allegations do not plausibly show a violation of the procedural

due process protections of the fourteenth amendment, or those of section 7 of the Oklahoma

constitution, she has failed to state a claim for relief as to any Defendant.40 Plaintiff’s

Count III should be dismissed.

       2. Procedural Due Process Claim for Liberty Interest in Reputation

       In Count IV, Plaintiff has asserted a procedural due process claim, alleging that the

Defendants failed to afford her a meaningful opportunity to be heard prior to depriving her

of her constitutionally-protected “liberty interest in her good name and reputation, and in

the opportunity to respond to attacks on her good name and reputation.” Third Am. Compl.



       [a]n attorney . . . of the school district who has represented or represents a
       school district or the administration of a school district at a hearing held for
       the purpose of affording due process rights and requirements for an
       administrator as provided for in Section 6-101.13 . . . or who has been
       involved or participated in any prehearing actions of the school district with
       respect to a recommendation for the termination of employment or
       nonreemployment of an administrator . . . shall not:
        ....
       2. Attend, advise at, or in any way influence an executive session of the
       school district board of education that is held in conjunction with a due
       process hearing or hearings if the attorney . . . conducted or presided over the
       due process hearing or hearings as the hearing officer or judge.
Okla. Stat. tit. 70, § 6-101.8. While Carey attended the meeting on October 10, 2016, and
participated in the executive session, such attendance and participation were not contrary
to law since he had not previously “conducted or presided over [Plaintiff’s] due process
hearing . . . as the hearing officer or judge.” Id.
40
   Because Plaintiff has failed to show that a Defendant’s actions violated a federal
constitutional right, the Court has not considered the arguments made by the Individual
Defendants regarding the second prong of their affirmative defense of qualified immunity.
See Scott, 724 F. App’x at 653 (plaintiff must show both that defendant’s actions violated
federal constitutional or statutory right, and, if so, that such right was clearly established at
the time of defendant’s unlawful conduct).
                                               25
¶ 188. Plaintiff has alleged that this liberty interest was impaired when (1) she was unfairly

and unnecessarily subjected to the RIF Procedure, see id. ¶ 190; and (2) Lora and Carey

met with the Board in executive session to discuss her Petition to Board for Damages, see

id. ¶ 191.

       As to Plaintiff’s first theory of relief, “stigma or defamatory harm to reputation in

itself [is] insufficient to create a liberty interest.” Brown v. Montoya, 662 F.3d 1152, 1167

(10th Cir. 2011); e.g., Paul v. Davis, 424 U.S. 693, 709 (1976) (defamation, standing alone,

does not deprive a party of liberty protected by procedural guarantees of fourteenth

amendment). A protected liberty interest may be implicated, however, by “a governmental

defamation, coupled with an alteration in legal status.” Brown, 662 F.3d at 1167; Guttman

v. Khalsa, 669 F.3d 1101, 1125 (10th Cir. 2012) (“When these two elements are present,

the [defendant] may have ‘violate[d] a liberty interest that triggers a procedural due process

protection.’” (quotation omitted)). In the context of a governmental employee’s “‘stigma-

plus’ claim,” the Tenth Circuit has required the plaintiff to show that “(1) the [defendant’s]

statements impugned [her] good name, reputation, honor, or integrity; (2) the statements

were false; (3) the statements occurred in the course of terminating the employee [and] will

foreclose other employment opportunities; and (4) the statements were published.”

Bjorklund v. Miller, 467 F. App’x 758, 767 (10th Cir. 2012) (citing Workman v. Jordan,

32 F.3d 475, 481 (10th Cir. 1994)); id. (noting Tenth Circuit’s clarification in Guttman,

669 F.3d at 1126-27, that “the third element of this test is conjunctive”).

       Here, even if revision of Plaintiff’s rubric scores, which subjected her to the RIF

Procedure, was sufficiently derogatory to injure her reputation, Plaintiff’s allegations

                                             26
reflect that she ultimately was not terminated but retained as assistant principal. As a result,

Plaintiff cannot show that she experienced a change in her legal status or that all

employment opportunities in her chosen field as an elementary education administrator

were foreclosed to her.41 See McCarty v. City of Bartlesville, 8 F. App’x 867, 875 (10th

Cir. 2001) (finding liberty interest claim failed because, although plaintiffs were

discharged, they were subsequently rehired with full backpay and benefits); Castillo v.

Hobbs Mun. Sch. Bd., 315 F. App’x 693, 697 (10th Cir. 2009) (finding liberty interest claim

failed because, although plaintiff’s position as administrator was not renewed, he was

offered position as first-grade teacher at original facility and administrator at another

school). Cf. Coleman v. Utah State Charter Sch. Bd., 673 F. App’x 822, 831 (10th Cir.

2016) (finding liberty interest claim failed because, among other things, “[t]he record

shows that [plaintiff] remains employable in the education field”).42


41
  In any event, Plaintiff has only speculated that her employment opportunities have been
jeopardized. She has alleged
       (1) that “[s]he was on last year’s Principal’s Board, but . . . was not among
       the eighteen (18) principals hired by the . . . District that year,” Third Am.
       Compl. ¶ 160;
       (2) that she “was not selected for this year’s Principal’s Board,” id. ¶ 161;
       and
       (3) that she “was not hired for Summer School either year,” id. ¶ 162.
Because the Third Amended Complaint is devoid of any allegations regarding these
employment opportunities, other applicants’ qualifications, the individuals responsible for
hiring decisions, and the circumstances surrounding the selection process, Plaintiff has “not
nudged [her] claims across the line from conceivable to plausible.” Twombly, 550 U.S. at
570.
42
  Also fatal to Plaintiff’s liberty interest claim is that “to state a constitutional claim, the
[defendants’ actions] must implicate ‘dishonesty or immorality’ in order to deprive an
employee of a liberty interest in h[er] good name and reputation.” Hicks v. City of
                                              27
       As to Plaintiff’s second theory of relief, which is premised on the Board meeting in

executive session with Lora and Carey to discuss Plaintiff’s Petition to Board for Damages,

Plaintiff has cited no authority that would support her claim that she “possesse[d] a right

to clear her name by characterizing, in her own words, her [request for reimbursement and

to defend that request] and the motive behind it.” Third Am. Compl. ¶ 194; e.g., id. ¶ 195.

       Because Plaintiff’s allegations do not plausibly show a violation of the procedural

due process protections of the fourteenth amendment, or those of section 7 of the Oklahoma

constitution, she has failed to state a claim for relief as to any Defendant. Plaintiff’s Count

IV should be dismissed.

       3. Substantive Due Process Claim

       In Count V, Plaintiff has contended that she has been deprived of substantive due

process.   As stated, the federal due process clause “not only provides a procedural

safeguard against deprivations of . . . liberty[ ] and property but also protects substantive

aspects of those interests from unconstitutional restrictions by government.” Harris v.

Blake, 798 F.2d 419, 424 (10th Cir. 1986) (citations omitted). A substantive due process

claim is cognizable when government action is taken through “the exercise of power




Watonga, 942 F.2d 737, 746 (10th Cir. 1991) (citation omitted). “[C]harges implicating
only . . . poor work habits are not stigmatizing, and therefore do not violate a liberty
interest.” Id. (citing Conaway v. Smith, 853 F.2d 789, 794 (10th Cir. 1988) (charges of
neglect of duties and insubordination not stigmatizing); Sipes v. United States, 744 F.2d
1418, 1422 (10th Cir. 1984) (charge of lack of reliability and engaging in “horseplay” not
stigmatizing)); e.g., Walker v. Elbert, 75 F.3d 592, 597 (10th Cir. 1996). Plaintiff’s
lowered scores in the rubric’s categories “System Needs” and “Skill Set” did not implicate
her honesty or morality.

                                              28
without any reasonable justification in the service of a legitimate governmental objective.”

Lewis, 523 U.S. at 846 (citation omitted).

       A public employee with a property interest in her employment has a substantive due

process right not to be subjected to arbitrary or capricious employment decisions. See Darr

v. Town of Telluride, 495 F.3d 1243 (10th Cir. 2007); Curtis v. Oklahoma City Pub. Sch.

Bd. of Educ., 147 F.3d 1200 (10th Cir. 1998). However, “[b]ecause every kind of tort

imaginable could become a due process violation if perpetrated by a state actor, ‘only the

most egregious official conduct’ can give rise to [a] substantive due process violation.”

Dawson v. Bd. of Cty. Comm’rs, 732 F. App’x 624, 634 (10th Cir. 2018) (Tymkovich, C.J.,

concurring) (quotation omitted).     Thus, even in the context of public employment,

substantive due process applies only to deliberate, conscience-shocking decisions43 and is


43
   “The [United States] Supreme Court has described two strands of the substantive due
process doctrine.” Seegmiller v. LaVerkin City, 528 F.3d 762, 767 (10th Cir. 2008). The
strand most often employed by courts, and the one applicable here, “‘is whether the
challenged government action shocks the conscience of federal judges.’” Hernandez v.
Ridley, 734 F.3d 1254, 1261 (10th Cir. 2013) (quoting Moore v. Guthrie, 438 F.3d 1036,
1040 (10th Cir. 2006) (further quotations omitted)); see Dawson, 732 F. App’x at 634-35
(Tymkovich, C.J., concurring) (noting that shock-the-conscience test applies “when the
case involves executive action by a government official or entity” (emphasis omitted)).
“‘Conduct that shocks the judicial conscience . . . is deliberate government action that is
arbitrary and unrestrained by the established principles of private right and distributive
justice.’” Hernandez, 734 F.3d at 1261 (quoting Seegmiller, 528 F.3d at 767) (further
quotations omitted). It is behavior that is both “egregious and outrageous.” Id. (citing
Williams v. Berney, 519 F.3d 1216, 1220 (10th Cir. 2008) (substantive due process
prohibits “only the most egregious official conduct”) (further quotations and citations
omitted)).
A second strand of the substantive due process doctrine protects an individual’s
fundamental liberty interest against deliberate, oppressive, and arbitrary action. See, e.g.,
Seegmiller, 528 F.3d at 767. Plaintiff has not alleged in this count, or argued in her
response to the District’s motion, that she has been deprived of a fundamental liberty
interest insofar as her claim in Count V. Nor is it apparent that such an argument would
                                             29
not “‘a guarantee against incorrect or ill-advised personnel decisions.’” Curtis, 147 F.3d

at 1215 (quoting Bishop v. Wood, 426 U.S. 341, 350 (1976)).

         Summarizing her factual allegations, Plaintiff argues that Holmes’ alteration of

Plaintiff’s “score, at [Sindaco’s] behest, in a private meeting with Holmes and Perrault,”

Pl.’s Resp. at 19, caused her to be “wrongfully subjected . . . to the RIF [Procedure],” id.

Further, Plaintiff has contended that this “arbitrary and unrestrained abuse of power,” Third

Am. Compl. ¶ 201, caused her to be “subjected . . . to an [unnecessary] administrative

hearing,” id.44


be viable. Cf. Koessel v. Sublette Cty. Sheriff’s Dep’t, 717 F.3d 736, 749-50 (10th Cir.
2013) (law unsettled whether public employment is fundamental liberty interest protected
by substantive due process); Seegmiller, 528 F.3d at 770-71 (recognized fundamental
liberty interests consist primarily of those relating to marriage, family life, child rearing,
and reproductive choices).
44
     Specifically, Plaintiff describes the Defendants’ relevant actions as follows:
         (1) the “Defendants subjected . . . Vesper to an administrative hearing she
         should not have been subjected to, and then continued it longer after it was
         apparent that there was no basis for her being subject to the RIF,” Third Am.
         Compl. ¶ 201;
         (2) the “Defendants intended to use the RIF as a termination device and they
         targeted . . . Vesper[,]” id. ¶ 202, who “was the first assistant principal to
         have her RIF score reviewed and altered[,] [which] . . . was approximately
         one week before the ILD meeting to review assistant principals was held,”
         id. ¶ 203, and “the only [a]ssistant [p]rincipal out of seventy-nine assistant
         principals who had their RIF score . . . reviewed in a private meeting and
         pen-and-inked by outside counsel, Holmes,” id. ¶ 204 (emphasis deleted);
         (3) Sindaco’s “conduct . . . in providing starkly different versions of the
         altering of . . . Vesper’s RIF score from the interview and his subsequent
         testimony is indicative of deceit,” id. ¶ 206;
         (4) the Defendants “unilaterally altered and deviated from the RIF Procedure
         discussed and approved with OCBA . . . during the April 4, 2016 and April
         7, 2016 meetings with . . . District officials, violated multiple provisions of
         the CBA, did not comply with Board Policy and implementing regulation G-
                                               30
       Despite Plaintiff’s conclusory allegation that the “Defendants’ actions are

outrageous and conscience-shocking and consequently violate[d] [her] substantive due

process rights,” Third Am. Compl. ¶ 209, the Court finds that the factual allegations in the

Third Amended Complaint, even accepted as true and construed in Plaintiff’s favor, do not

show any intentional or reckless exercise of government power that “demonstrates a degree

of outrageousness and a magnitude of potential or actual harm that is truly conscience

shocking.” Uhlrig v. Harder, 64 F.3d 567, 574 (10th Cir. 1995); see, e.g., Koessel v.

Sublette Cty. Sheriff’s Dep’t, 717 F.3d 736, 750 (10th Cir. 2013) (holding that, to satisfy

shock-the-conscience test, plaintiff must show that government actor abused his or her

authority or employed it as instrument of oppression). Accordingly, Plaintiff has failed to




       65 and G-65-R1, and . . . then in an apparent case of the tail wagging the dog,
       permitting . . . District Administration to invoke attorney-client privilege
       when a Board Member asked . . . Perrault why she did not consult the Board
       regarding the deviation from Policy,” id. ¶ 207; and
       (5) the “Defendants then forced [Vesper] to move forward with the RIF
       process in spite of knowing not later than April 2016, that the RIF process
       was not properly applied to [her] in April, 2016, permitting [the] District to
       fail to provide any findings of fact specific to [her], failing to call necessary
       witnesses pursuant to the RIF procedure, while ‘reminding’ other witnesses
       favorable to [her] that they did not have to testify, having legal counsel that
       had advised . . . District Administration, and was initially listed by the
       Administration as a fact witness, to be the legal counsel for [the] Board in
       adjudicating the propriety of the RIF leveraging the tremendous disparity that
       exists between the ability of [the] District, using taxpayer funds, and an
       individual [employee] to proceed to a hearing in a bald-faced attempt to
       coerce th[at] [employee] into yielding rather than have her hearing – and to
       send a strong message to any other [employee] that these Defendants can and
       will use public money to impose their will,” id. ¶ 208.

                                              31
state a plausible claim for violation of her substantive due process rights. Cf. Seabourn,

775 F. Supp. 2d at 1314 (noting that standard is exceedingly difficult to meet).

     C. Plaintiff’s Indemnity Claim: Count VI

        In Count VI, Plaintiff has contended that the District should indemnify her for those

expenses she incurred as a result of the tortious actions of the District and the Individual

Defendants. She has advised that she is not seeking contractual indemnity but is pursuing

a claim based on “implied/equitable indemnity.” Pl.’s Resp. at 28.

        The Oklahoma Court of Appeals has explained that, under Oklahoma law: “[a] right

to implied indemnity may arise out of a contractual or a special relationship between parties

and from equitable considerations. In the case of noncontractual indemnity, the right rests

upon fault of another which has been imputed or constructively fastened upon [the party]

who seeks indemnity.” Cent. Nat’l Bank of Poteau v. McDaniel, 734 P.2d 1314, 1316

(Okla. App. 1986) (footnote omitted).45 Cf. Daugherty v. Farmers Coop. Ass’n, 790 P.2d

1118, 1120 (Okla. App. 1989) (right to implied indemnity does not arise until judgment is

paid).46


45
   “No opinion of the [Oklahoma] Court of Civil Appeals shall be binding or cited as
precedent unless it shall have been approved by the majority of the justices of the
[Oklahoma] Supreme Court for publication in the official reporter.” Okla. Stat. tit. 20, §
30.5. Unapproved opinions, nevertheless, have persuasive effect. See Oklahoma Supreme
Court Rule 1.200(d)(2) (“Opinions of the Court of Civil Appeals which resolve novel or
unusual issues may be designated for publication, . . . shall bear the notation ‘Released for
publication by order of the Court of Civil Appeals,’ and shall be considered to have
persuasive effect.”). This decision was released for publication by the Oklahoma Court of
Appeals on December 9, 1986, and has been considered for its persuasive value only.
46
  See id. Daugherty was released for publication by the Oklahoma Court of Appeals on
September 26, 1989.

                                             32
       No contract exists between Plaintiff and the District, or any Individual Defendant,

in which a Defendant agreed to indemnify Plaintiff. Thus, Plaintiff cannot—and has not,

see Pl.’s Resp. at 28—state a claim based on contractual indemnity. Further, Plaintiff has

not alleged facts sufficient to state a claim based on implied or equitable indemnity. While

there may be a relationship between Plaintiff and the District as her employer, Plaintiff has

pointed to no authority to support the position that this is the type of “special relationship”

that has been recognized as giving rise to an implied or equitable duty to indemnify.47

Accordingly, the District is entitled to dismissal of Count VI.

                                        CONCLUSION

       Based on the foregoing, the Court

       (1) GRANTS the District’s Motion to Dismiss Plaintiff’s Third Amended

Complaint (Doc. No. 28) filed on May 17, 2018, to the extent it seeks dismissal of Counts

III, IV, V and VI;

       (2) because Plaintiff has had ample opportunity to amend her pleading, hereby

DISMISSES Counts III, IV, V and VI as to all Defendants with prejudice;48 and


47
   “The general rule of indemnity is that one without fault, who is forced to pay on behalf
of another, is entitled to indemnification.” Nat’l Union Fire Ins. Co. v. A.A.R. W. Skyways,
Inc., 784 P.2d 52, 54 (Okla. 1989). The type of indemnity invoked by Plaintiff,
“‘[n]oncontractual or equitable indemnity[,] is similar to common-law contribution; one
who is only constructively or vicariously obligated to pay damages because of another’s
tortious conduct may recover the sum paid from the tortfeasor.’” Id. (quotation and further
citations omitted) (footnote omitted). That situation is not present in this case.
48
  Under 28 U.S.C. § 1367(c), a court “may decline to exercise supplemental jurisdiction
over [state-law] claim[s] . . . if . . . the . . . court has dismissed all claims over which it has
original jurisdiction.” See Smith v. City of Enid ex rel. Enid City Comm’n, 149 F.3d 1151,
1156 (10th Cir. 1998). Because the Court has dismissed Plaintiff’s § 1983 claims over
which it had original jurisdiction, § 1367 permits the Court to also dismiss her supplemental
                                                33
      (3) DENIES said motion as to Counts I and II.

      IT IS SO ORDERED this 20th day of November, 2018.




state-law claims. The Court, however, also has the “discretion to try state claims in the
absence of any triable federal claims.” Thatcher Enters. v. Cache Cty. Corp., 902 F.2d
1472, 1478 (10th Cir. 1990). “[T]hat discretion should be exercised in those cases in
which, given the nature and extent of pretrial proceedings, judicial economy, convenience,
and fairness would be served by retaining jurisdiction.” Id. In light of the litigants’
substantial pretrial efforts and the time and energy that has been expended prior to the
Court’s disposition of Plaintiff’s federal claims, and absent any request that the Court
decline to exercise jurisdiction over the remaining state law claims, the Court finds that
these factors favor a decision to retain jurisdiction in this case.

                                           34
